Title: To Thomas Jefferson from Daniel L. Hylton, 22 December 1791
From: Hylton, Daniel L.
To: Jefferson, Thomas



Dear Sir
Richmond Virga: Decr: 22th. 1791

Your favour of 5th. instant came to hand a few days past and expected until the receipt thereof Capt. Stratton had long since carryed the whole of your crop of tobacco, having left orders with the inspectors whenever he apply’d to deliver the balance of your crop in their Warehouse. Only two hhds. now remains which would have been shipt at the same time he carryed the last, had they not  been damaged in coming down the river which obligd me to have them repackd and put in new hhds. I have made every exertion to get them sent on, but cannot find a Vessle who will venture to go to Philadelphia at this season for fear of being block’d up in the delaware. I am truly concern’d you should experience any inconvenience for want of only the two hhds. now remaining and the gentleman with whom you have made the contract must be ungenerous to the last degree to withold payment from you for those he has already received on that Score. Inclos’d you have the account of the whole expences balance in your favour 63/6, please to inform me how you will have it appropriated. Mrs. Hylton with Mr. Eppes daughter Betsey left this today to spend their Xmas at eppington. Please to inform Mr. J. W. E. the family were very well; whenever an opportunity presents itself of rendering you any service here I beg youll ever take that liberty with me and will at all times give me pleasure to execute it. Mrs. H. joins with me in our best Wishes for the happiness of you and yours am Dr Sir Yr. Sincere fd. & st,

Danl. L. Hylton

